DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8, 10 – 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hageman et al. (Pub. No.: US 2020/0087893 A1).
Regarding claim 1, Hageman discloses a method for controlling a loading tool (108, FIG. 1), comprising: 
 	positioning the loading tool on a lifting device of a machine (via Boom 104, FIG. 1);
 	receiving a payload by the loading tool from a payload stock during an operating mode (Control work machine container to complete an action gathering contents 310, FIG. 3);  
 	determining a mass of the payload during the operating mode (“…estimated density to estimate the weight or mass of the contents.” ¶ 15 and 330, 336, 340, 346; FIG. 3);
providing calibration data representative of a ratio between a volume of the payload and a mass of the payload (“…the weight of the contents can be determined by sensing the volume of the contents and multiplying the volume of the contents with an estimated density to estimate the weight or mass of the contents.” ¶ 15);
detecting a volume of the payload during the operating mode (340, 346; FIG. 3); and
determining the mass of the payload as a function of the detecting step and the calibration data (estimated density to estimate the weight or mass of the contents ¶ 15 and calibration status 356 and recalibration of sensor data 366, FIG. 3).

Regarding claim 2, Hageman discloses the method, further comprising performing the detecting step before the payload is received by the loading tool (306, FIG. 3).

Regarding claim 3, Hageman discloses the method, further comprising comparing the mass of the payload to a predetermined target mass (¶¶ 27, 60).

Regarding claim 4, Hageman discloses the method, further comprising controlling an operating function of the loading tool as a function of the comparing step (370, FIG. 3).

Regarding claim 5, Hageman discloses the method, wherein the receiving step is initiated as a function of the comparing step (¶¶ 27, 60).

Regarding claim 6, Hageman discloses the method, further comprising interrupting a propulsion of the machine as a function of the comparing step (370, 372; FIG. 3).

Regarding claim 8, Hageman discloses the method, further comprising guiding the loading tool during the operating mode consecutively to different payload stocks for receiving various payloads (310, 320; FIG. 3).

Regarding claim 10, Hageman discloses the method, further comprising guiding the loading tool during the operating mode in a predetermined sequence to various payload stocks (330, 336; FIG. 3).

Regarding claim 11, Hageman discloses a control system of an agricultural machine (100, FIG. 1), comprising:
an electronic control unit for controlling a function of the machine (148, 160; FIG. 2); 

a first sensor disposed in communication with the electronic control unit, the first sensor configured to detect a height of the loading tool (via position sensor, the buckets position is determined which is interpreted to include a determined height as excavators inherently move buckets to increase/decrease heights and lateral directions in order to scoop material ¶ 26);
a second sensor disposed in communication with the electronic control unit, the second sensor configured to detect a volume of a payload to be received by the loading tool (3D sensor captures images of contents in bucket indicative of a volume ¶ 27); and
predetermined calibration data stored in the electronic control unit, the calibration data defined as a ratio between a volume of the payload and a mass of the payload (“…the weight of the contents can be determined by sensing the volume of the contents and multiplying the volume of the contents with an estimated density to estimate the weight or mass of the contents.” ¶ 15);
wherein, during an operating mode, the first sensor detects the height of the loading tool, the second sensor detects the volume of the payload, and the electronic control unit determines the mass of the payload as a function of the detected volume and the calibration data (¶ 15).



Regarding claim 12, Hageman discloses the control system, wherein:
the first sensor comprises a position sensor (¶ 23); and the second sensor comprises at least one camera (¶ 17).

Regarding claim 13, Hageman discloses the control system, wherein the electronic control unit operably interrupts an operation of a powertrain of the machine (“…momentarily stopping a machine movement and then sensing a weight of the contents.” ¶ 15).

Regarding claim 14, Hageman discloses the control system, wherein the electronic control unit operably guides the loading tool consecutively onto two or more payload stocks for receiving different payloads (contents, FIG. 3).

Regarding claim 15, Hageman discloses the control system, wherein the electronic control unit operably guides the loading tool in accordance with a specific sequence based on a communication from a position detection system (via position sensor ¶ 28).

Regarding claim 16, Hageman discloses a method for controlling a loading tool, comprising: 
 	positioning the loading tool on a lifting device of a machine (108, FIG. 1);
providing calibration data representative of a ratio between a volume of a payload and a mass of a payload (“…the weight of the contents can be determined by sensing the volume of 
guiding the loading tool via an electronic control unit to a payload stock (310, FIG. 3);
receiving a payload by the loading tool from the payload stock during an operating mode (330, 336, 340, 346; FIG. 3);
detecting a volume of the payload during the operating mode (336, FIG. 3); and
determining the mass of the payload as a function of the detecting step and the calibration data (¶ 15).

Regarding claim 17, Hageman discloses the method, further comprising comparing the mass of the payload to a predetermined target mass (¶ 27).

Regarding claim 18, Hageman discloses the method, further comprising stopping an operation of a drivetrain of the machine as a function of the comparing step (310, FIG. 3).

Regarding claim 20, Hageman discloses the method, further comprising guiding the loading tool during the operating mode in accordance with a predetermined sequence to various payload stocks based on communication between the electronic control unit and a position detection system (362, 372; FIG. 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hageman et al. (Pub. No.: US 2020/0087893 A1) as applied to claim 1 above, and further in view of Van Den Berg et al. (Pub No.: US 2016/0198677 A1).
Regarding claim 7, Hageman is silent to the method, further comprising providing calibration data for various height positions of the loading tool.
 	In the same field of endeavor, Van Den Berg teaches a livestock feed wagon which analyzes a summing of height in an image of the animal feed in the gripper and calibrates the image with respect to the ground (¶ 15).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify calibration data taught by Hageman to include various height positions of the loading tool as taught by Van Den Berg to flexibly enhance accuracy of determining the amount of material in the container means (¶ 3).  

Regarding claim 9, Van Den Berg teaches the method, wherein the various payloads are formed as a component of a feed mixture (See Abstract).
 	It would have been obvious to modify the payload taught by Hageman to comprise various payloads formed as a component of a feed mixture as taught by Van Den Berg to flexibly enhance accuracy of determining the amount of material in the container means (¶ 3).

Regarding claim 19, Van Den Berg teaches the method, further comprising: detecting a height of the loading tool with a sensor; communicating the height detected by the sensor to the electronic control unit; and providing the calibration data for various height positions of the loading tool (¶ 15).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663